Case 1:18-cr-20378-DPG Document 61 Entered on FLSD Docket 02/02/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:18-cr-20378-GAYLES

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   LUIS FELIPE VIVERO ARROYO,

         Defendant.
   __________________________________/

                                              ORDER

         THIS CAUSE comes before the Court on Defendant Luis Felipe Vivero Arroyo’s pro se

  Motion for Compassionate Release (the “Motion”) [ECF No. 58]. The Court has reviewed the

  Motion and the record and is otherwise fully advised. For the following reasons, Defendant’s

  Motion is denied.

  I.     BACKGROUND

         Defendant, a 35-year-old man, is currently incarcerated at the McRae Correctional Facility

  in McRae-Helena, Georgia. See [ECF No. 56]. On July 3, 2018, Defendant pled guilty to one count

  of conspiracy to possess with the intent to distribute cocaine on board a vessel subject to the

  jurisdiction of the United States. [ECF No. 48]. On September 11, 2018, the Court sentenced

  Defendant to a seventy-two-month imprisonment term. Id. To date, Defendant has served

  approximately twenty-eight months of his seventy-two-month term.

         On June 22, 2020, Defendant filed the instant Motion for a compassionate release based on

  extraordinary and compelling circumstances. [ECF No. 58]. In support of his Motion, Defendant

  asserts that he is handicapped with one eye. Id. Defendant asserts that the prison staff and other
Case 1:18-cr-20378-DPG Document 61 Entered on FLSD Docket 02/02/2021 Page 2 of 4




  inmates have bullied him because of his injury, causing his low self-esteem and depression. Id.

  Defendant also wants to be reunited with sick family members. Id. The Motion does not indicate

  whether Defendant has sought relief from the Warden of the facility where he is confined. The

  Government opposes Defendant’s Motion, claiming that Defendant has neither exhausted his

  administrative remedies nor established extraordinary and compelling reasons warranting release.

  [ECF No. 60].

  II.      LEGAL STANDARD

           A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

           upon motion of the Director of the Bureau of Prisons, or upon motion of the
           defendant after the defendant has fully exhausted all administrative right to appeal
           a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
           lapse of 30 days from the receipt of such a request by the warden of the defendant’s
           facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in

  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).

  Courts must also find that the defendant is “not a danger to the safety of any other person or to the

  community . . . .” U.S. Sentencing Guidelines Manual § 1B1.13(2) (U.S. Sentencing Comm’n

  2018).




                                                    2
Case 1:18-cr-20378-DPG Document 61 Entered on FLSD Docket 02/02/2021 Page 3 of 4




         Thus, in order to grant the Motion, the Court must make specific findings that: (1) the 18

  U.S.C. § 3553(a) factors support Defendant’s compassionate release; (2) extraordinary and

  compelling reasons warrant Defendant’s request; and (3) Defendant is not a danger to the safety

  of other persons or the community. The burden lies with Defendant to establish that his request is

  warranted. See United States v. Hylander, No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla.

  Apr. 20, 2020) (citing United States v. Hamilton, 715 F. 3d 328, 337 (11th Cir. 2013)).

  III.   DISCUSSION

         The Court denies Defendant’s Motion because he has not exhausted his administrative

  remedies with the Bureau of Prisons (“BOP”). As an initial matter, 18 U.S.C. § 3582(c)(1)(A)

  allows a defendant to make a compassionate release request once he fully exhausts his

  administrative remedies with the BOP. Proper exhaustion requires that a defendant file a request

  for compassionate release with the warden of his facility and appeal the denied request. 18 U.S.C.

  § 3582(c)(1)(A); see also 28 C.F.R. § 542.15 (outlining the administrative appeal process); 28

  C.F.R. § 571.63 (defining what constitutes a “final administrative decision”). Alternatively, a

  defendant must show that at least thirty days have elapsed since the warden received his request.

  18 U.S.C. § 3582(c)(1)(A). A court need not address the merits of a request for compassionate

  release where a defendant has failed to exhaust his administrative remedies. See United States v.

  Rodriguez-Begerano, No. 8:12-cr-5558-T-33, 2020 WL 3000737, at *1 (M.D. Fla. June 4, 2020)

  (noting that addressing the merits of a compassionate release request was not necessary because

  the defendant failed to exhaust his administrative remedies).

         Here, Defendant has not established that he exhausted his administrative remedies with the

  BOP before filing the present Motion. Defendant neither alleged nor presented the Court with

  proof that he made such a request to the Warden and then either appealed the denied request or




                                                  3
Case 1:18-cr-20378-DPG Document 61 Entered on FLSD Docket 02/02/2021 Page 4 of 4




  allowed thirty days to pass before filing the Motion. The Court thus finds that Defendant failed to

  exhaust his administrative remedies and that it need not consider the merits of the Motion. For this

  reason alone, Defendant’s Motion is denied without prejudice.

  IV.    CONCLUSION

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendant’s pro se Motion

  for Compassionate Release, [ECF No. 58], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of February, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   4
